         Case 1:20-cv-02594-JGK Document 28 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
IRIS INOA, ET AL.,
                    Plaintiffs,
                                                   20-cv-2594 (JGK)
             - against -
                                                   ORDER
PRESSLER, FELT & WARSHAW, LLP, ET
AL.,
                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     As stated at the initial conference held on June 10, 2020,

the plaintiff will file an amended complaint by July 3, 2020.

The time for both defendants to move or answer is July 17, 2020.

If a motion is filed, no pre-motion conference is needed. The

parties should follow Local Civil Rule 6.1 for the time to

respond or reply.

     This case is referred to Magistrate Judge Netburn for

purposes of settlement. In advance of the settlement

discussions, the parties should exchange initial disclosures

pursuant to Rule 26(a). The parties should report back to the

Court after the conclusion of settlement discussions. If the

discussions are unsuccessful, the parties should submit a Rule

26(f) report within 7 days of the conclusion of discussions.

SO ORDERED.

Dated:       New York, New York
             June 11, 2020                     /s/ John G. Koeltl
                                                John G. Koeltl
                                          United States District Judge
